UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 HOBBY LOBBY STORES, INC.,

                        Plaintiff,
                                                           Civil Action No. 20-cv-02239 (AMD)
                -against-
                                                           NOTICE OF MOTION
 CHRISTIE’S, INC., et al.,

                        Defendants.




       PLEASE TAKE NOTICE THAT, upon the accompanying Memorandum of Law, and

upon all pleadings and proceedings in this action, defendant Joseph David Hackmey (“Hackmey”),

by his attorneys Pryor Cashman LLP, will and hereby does move this Court, before the Honorable

Ann M. Donnelly, United States District Court Judge, Theodore Roosevelt United States

Courthouse, 225 Cadman Plaza, Brooklyn, New York 11201, at a time and place to be set by the

Court, for an Order, pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, dismissing

plaintiff Hobby Lobby, Inc.’s First Amended Complaint in its entirety as against Hackmey, and

for such other and further relief as the Court deems just and proper.
        PLEASE TAKE FURTHER NOTICE THAT, pursuant to the Court’s briefing schedule,

opposition papers, if any, are due by June 9, 2021, and reply papers, if any, are due by June 23,

2021.

Dated: New York, New York
       May 10, 2021                                 PRYOR CASHMAN LLP

                                                    By: /s/ William L. Charron
                                                        William L. Charron
                                                        wcharron@pryorcashman.com
                                                        Haley C. Sylvester
                                                        hsylvester@pryorcashman.com
                                                    7 Times Square
                                                    New York, New York 10036
                                                    (212) 421-4100

                                                    Attorneys for Defendant
                                                    Joseph David Hackmey




                                               2
